UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

MICHELLE JENKINS CASE NO. 6:19-CV-00620

VERSUS JUDGE ROBERT R. SUMMERHAYS

A. J. FRANK, ET AL. MAGISTRATE JUDGE WHITEHURST
RULING ON OBJECTION

 

Before the Court is an Objection by Plaintiff [Doc. No. 26] to the Report and
Recommendation (“R&R”) issued by the Magistrate Judge. The Magistrate Judge recommends all
claims asserted against Chief Allen Ivory be dismissed for failure to state a claim. Plaintiff objects
to the extent the R&R recommends dismissal of her hiring claim asserted pursuant to 43 U.S.C. §
1983 against Chief Ivory in his individual capacity.

Vicarious liability does not apply to § 1983 claims. Connick v. Thompson, 563 U.S. 51, 60
(2011). Under § 1983, “a government official can be held liable only for his own misconduct.”
Carnaby v. City of Houston, 636 F.3d 183, 189 (Sth Cir. 2011). In order to assert a valid claim
against a supervisory official in his individual capacity, the official must affirmatively participate
in the acts that caused the constitutional deprivation, or he must implement unconstitutional
policies that causally result in the constitutional injury. Porter v. Epps, 659 F.3d 440, 446 (Sth Cir.
2011). “In order to establish supervisor liability for constitutional violations committed by
subordinate employees, plaintiffs must show that the supervisor act[ed], or fail[ed] to act, with
deliberate indifference to violations of others’ constitutional rights committed by their
subordinates.” Porter at 446 (alterations, emphasis in original) (quoting Gates v. Texas Dep’t of

Prot. & Reg. Servs., 537 F.3d 404, 435 (Sth Cir. 2008)).
‘Deliberate indifference” to the “known or obvious consequences” of a hiring decision can
amount to a constitutional violation under § 1983 on the part of the decisionmaker. Gros v. City of
Grand Prairie, 209 F.3d 431, 433 (Sth Cir. 2000). But “[a] showing of simple or even heightened
negligence will not suffice.” Jd. (quoting Board of County Comm'rs v. Brown, 520 U.S. 397, 407
(1997)); see also Rivera v. Bonner, 691 Fed.Appx. 234, 237 (Sth Cir. 2017) (holding that
demonstrating “simple or heightened negligence” in hiring choices is insufficient to establish
deliberate indifference). Instead, “deliberate indifference” exists where adequate scrutiny of an
applicant’s background would lead a reasonable supervisor to conclude that the plainly obvious
consequences of the decision to hire would be the deprivation of a third party’s constitutional
rights. Gros, 209 F.3d at 433-34 (citing Snyder v. Trepagnier, 142 F.3d 791, 797 (Sth Cir. 1998)).
“<P |redicting the consequence of a single hiring decision, even based on an inadequate assessment
of a record, is far more difficult than predicting what might flow from the failure to train a single
law enforcement officer as to a specific skill necessary to the discharge of his duties.’” Rivera, 691
Fed. Appx. at 237-38 (quoting Brown, 520 U.S. at 410). A plaintiff must therefore show that there
was “‘a strong connection between the background of the particular applicant and the specific
violation alleged’ such that ‘the hired officer was highly likely to inflict the particular type of
injury suffered.’” Jd. (quoting Gros, 209 F.3d at 434).

In this matter, Plaintiff alleges Chief Ivory hired Officer Frank “despite knowing” of
Officer Frank’s “well-known history within the law enforcement community of being an officer
with a penchant for violence, and for misusing his authority to inflict physical pain on members of
the community.” [Doc. No. 1-5 at 4]. “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

Page 2 of 3
(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” /d.
(quoting Twombly at 556). Here, the Complaint fails to allege any facts related to Frank’s
background or Ivory’s background check and/or hiring process. As such, Plaintiff has failed to
state a claim against Chief Ivory in his individual capacity for his hiring of Officer Frank.
Accordingly, the Court finds this claim must be dismissed.

THUS DONE in Chambers on this o a7 day of October, 2019.

  

 

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE

Page 3 of 3
